Citation Nr: 1121261	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  05-03 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable evaluation for residuals of a nasal fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION


The Veteran served on active duty from February 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In June 2010, the Veteran testified before an Acting Veterans Law Judge (AVLJ) seated at the RO.  Because that AVLJ is no longer employed by the Board, the Veteran, in a January 2011 letter, was offered the opportunity to appear at an additional hearing.  According to that letter, the Board advised the Veteran it will assume that he did not want another hearing and proceed accordingly if he did not respond within 30 days from the date of the letter.  The Veteran did not respond to the January 2011 letter, therefore the Board concludes that the Veteran wishes to proceed without an additional hearing.  

The Board further notes that the Veteran has also perfected appeals of the RO's denial of service connection for Raynaud's phenomenon, and an increased rating for service-connected posttraumatic stress disorder (PTSD).  However, in April 2008 and December 2009 letters, respectively, he withdrew those issues on appeal before the Board; thus, they are no longer within the Board's jurisdiction.  See 38 C.F.R. § 20.204 (2010).

In August 2010, the Board remanded this claim for further development.

In a June 2009 statement, the Veteran reported that because of his nasal fracture, he had difficulty wearing eye glasses and that doing so caused him to have headaches.  The Board interprets the Veteran's statement an informal claim of entitlement to secondary service connection for headaches.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  The Veteran's claim seeking service connection for headaches as secondary to his nasal fracture is referred to the RO for appropriate action.


FINDING OF FACT

The Veteran's residuals of a nasal fracture are not manifested by 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for service-connected residuals of nasal fracture have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 3.321, 4.97, Diagnostic Code 6502 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's duties to notify and assist

In this case, the Veteran's service connection claim for residuals of nasal fracture was granted and an initial evaluation was assigned in the July 2008 rating decision on appeal.  As such, no further notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to the duty to notify, the record contains service treatment records, VA medical evidence, private medical evidence, lay statements, and records from the Social Security Administration.  The Veteran has undergone a VA examination in conjunction with this claim and the Board finds that the findings from the examination report are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further as indicated, the Veteran testified at a Board hearing in June 2010, and did not respond to a January 2011 offer to testify at another Board hearing.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, neither the Veteran nor his representative has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim. Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2009) requires that the AVLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the AVLJ essentially noted the basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  He testified about his nasal congestion and felt that his nose did not drain properly.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.


Claim for a Higher Evaluation

The Veteran contends that his service connected residuals of a nasal fracture are worse than contemplated by the currently assigned noncompensable evaluation.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In addition, if the Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's residuals of nose fracture are assigned a noncompensable evaluation pursuant to Diagnostic Code 6502.  Under such code, a 10 percent evaluation is assigned for traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side. 38 C.F.R. § 4.97, Diagnostic Code 6502.  A noncompensable evaluation is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

Service connection for residuals of nasal fracture was granted based on evidence of inservice x-ray findings of nasal compressions and swelling noted on the left side of nose.

X-rays of the nasal bones taken at VA in March 2008 showed a deviated nasal septum without evidence of a fracture.  

During a July 2008 VA examination, the Veteran complained of breathing difficulty.  He reported having nasal congestion that caused him breathe through his mouth.  On examination, his respirations were 20, and his lungs were clear to auscultation and percussion.  He had no adventitious breath sounds.  Inspection of his nasal passage revealed a significant deviated septum to the left.  His left nasal passage was significantly narrowed, and he had a moderate amount of crusting and purulent discharge in the left nasal passage.  His left nasal was 50 percent occluded or obstructed due to the septal deviation, crusting, and discharge.  His right nasal passage had mild crusting.  His oropharynx was pink and moist, and within normal limits.  His maxillary and frontal sinuses were nontender.  Chest x-rays showed fully expanded lungs, clear of active disease.  X-rays of the sinuses showed mucoperiosteal thickening involving the ethmoidal and maxillary sinuses.  Nasal turbinates were slightly edematous on the left.  Diagnoses were nasal septal deviation, moderate chronic inflammatory mucosal diseases, and slightly edematous nasal turbinates on the left.  The examiner opined that the Veteran's occlusion of the left nasal passage caused increased building of exudate and backup which caused a chronic inflammatory sinusitis or rhinorrhea.  The examiner further opined that the Veteran's septal deviation is the cause of his current complaint of breathing difficulty.  

During an April 2010 VA examination, the Veteran reported continued, frequent difficulty breathing in dusty and smoky environments.  He complained of nasal congestion and excess nasal mucous.  Examination of the nasal vestibule, turbinates, and septum were normal.  There was no evidence of obstruction or polyps.  Examination of the sinuses was also normal.

After a careful review of all evidence of record, the Board finds that since the initial grant of service connection, the Veteran's residuals of nasal fracture do not meet the criteria for a compensable evaluation.  The Board has considered the Veteran's subjective complaints of breathing difficulty and notes that he is competent to report such symptomatology as it is observable first-hand.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, his lay statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  Significantly, the objective medical evidence of record fails to demonstrate 50 percent or more obstruction of the nasal passage on both sides or complete obstruction on one side.  Although there is evidence of a 50 percent obstruction in the left nasal passage, there is no evidence of any obstruction in the right nasal passage.  Moreover, complete obstruction on either side has not been objectively shown.  Accordingly, an initial compensable evaluation is not warranted under the Diagnostic Code 6502 during the entire appeal period.  See C.F.R § 4.97, Diagnostic Code 6502.

The Board has also considered whether a separate or higher rating is warranted under any other code for both time periods.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The Board is cognizant that the July 2008 VA examiner indicated that the Veteran's sinusitis and/or rhinorrhea are residuals of his nasal fracture.  Nevertheless, to warrant a compensable (10 percent) evaluation under Diagnostic Code 6513, there must be evidence of 1 or 2 incapacitating episodes of sinusitis/rhinitis per year requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 3 to 6 non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.   (A Note to the General Rating Formula under 38 C.F.R. § 4.97 provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician).  Here, while the record shows some evidence of purulent discharge and complaints of headaches, it contains no evidence of incapacitating episodes of sinusitis/rhinitis and only one episode of a non incapacitating episode (see April 2010 VA examination report).  Thus, Diagnostic Code 6513 does not provide for a higher evaluation in this case.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected nasal disability, the evidence shows no distinct period of time since the initial grant of service connection during which the Veteran's service-connected nasal disability varied to such an extent to support a compensable evaluation.  Thus, staged ratings are not in order.  See Hart, supra.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for an initial compensable evaluation for service-connected residuals of nasal fracture, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1991).

Extraschedular evaluation

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's residuals of nasal fracture is primarily productive of nasal obstruction, a manifestation that is contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular evaluation is not warranted.


ORDER


Entitlement to an initial compensable disability evaluation for residuals of a nasal fracture is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


